MEMORANDUM DECISION
                                                                                FILED
Pursuant to Ind. Appellate Rule 65(D),                                      Jan 23 2018, 9:16 am
this Memorandum Decision shall not be
                                                                                CLERK
regarded as precedent or cited before any                                   Indiana Supreme Court
                                                                               Court of Appeals
court except for the purpose of establishing                                     and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
David W. Stone IV                                        Curtis T. Hill
Anderson, Indiana                                        Attorney General of Indiana
                                                         Monika Prekopa Talbot
                                                         Supervising Deputy Attorney
                                                         General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Jaclyn M. Edgell,                                        January 23, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         48A05-1707-CR-1508
        v.                                               Appeal from the
                                                         Madison Circuit Court
State of Indiana,                                        The Honorable Mark Dudley
Appellee-Plaintiff.                                      Trial Court Cause No.
                                                         48C06-1607-F6-1515



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 48A05-1707-CR-1508 | January 23, 2018             Page 1 of 7
[1]   Jacyln M. Edgell appeals the revocation of her probation, raising two issues:


                 I. Whether the evidence was sufficient to support the finding of
                 attempted dealing in methamphetamine; and


                 II. Whether the sanction of full revocation of probation was an
                 abuse of discretion.


[2]   We affirm.


                                    Facts and Procedural History
[3]   On July 28, 2016, the State charged Edgell with Count I, Level 6 felony possession

      of methamphetamine, Count II, Level 6 felony unlawful possession of a syringe,

      and Count III, Level 6 felony maintaining a common nuisance. On January 23,

      2017, Edgell signed a plea agreement which included an agreement that her

      executed sentence would be capped at one year. On January 30, 2017, the trial

      court sentenced her to concurrent sentences of one and one-half years on each

      conviction, with 176 days executed and the balance suspended to probation.


[4]   On April 18, 2017, Anderson Police Detective Michael Anderson, a member of the

      Madison County Drug Task Force, together with a confidential informant (“CI”),

      made contact with Kyle Champion, Edgell’s husband, to set up a controlled buy to

      purchase 14.5 grams of methamphetamine. Champion told the CI that Edgell

      would be with him. Although Detective Anderson’s testimony and the probable

      cause affidavit differ on the specific location of the meeting, it is undisputed that

      the four met.
         Court of Appeals of Indiana | Memorandum Decision 48A05-1707-CR-1508 | January 23, 2018   Page 2 of 7
[5]   When Detective Anderson and the CI arrived at the agreed-upon location, the CI

      called Champion, and Champion and Edgell entered the detective’s undercover

      vehicle. After introductions were made, Edgell and Champion advised the

      detective and the CI that any future drug transactions would have to go through

      Edgell because Champion had a job. At that point, the CI handed Edgell the

      $650.00 that Detective Anderson had previously given him for the

      methamphetamine purchase. Edgell exited the vehicle and walked through an

      empty field toward a house. Detective Anderson, the CI, and Champion waited

      for Edgell for approximately an hour, during which time Edgell spoke to

      Champion and the CI on the phone several times.


[6]   At one point, Champion met Edgell in the field, and then Champion returned to

      the vehicle and explained to the detective and the CI that Edgell’s source was

      having difficulty obtaining the methamphetamine. Edgell eventually called and

      informed Detective Anderson and the CI that her source was unable to provide the

      methamphetamine. Edgell did not deliver any methamphetamine to the detective

      and the CI that day and refunded the $650.00 she had received.


[7]   On April 21, 2017, the State filed a notice of probation violation, alleging that

      Edgell: a) violated the law by committing a new crime, b) failed to report timely to

      the probation department, c) failed to pay her probation fees, d) failed to pay an

      administrative fee, e) failed to not associate with a known felon, and f) failed not to

      be at a place where illegal drugs are being used and possessed.




         Court of Appeals of Indiana | Memorandum Decision 48A05-1707-CR-1508 | January 23, 2018   Page 3 of 7
[8]   At the beginning of the evidentiary hearing regarding the violation, the prosecutor

      stated that Edgell’s new offense was originally charged as conspiracy to commit

      dealing in methamphetamine but that the charge had since been amended to

      attempted dealing in methamphetamine. The State withdrew the allegation that

      Edgell associated with a known felon. Edgell acknowledged that she had failed to

      pay her probation and administrative fees.


[9]   The trial court found that Edgell violated her probation by committing attempted

      dealing in methamphetamine and by failing to pay her probation and

      administrative fees. The trial court revoked Edgell’s probation and ordered her to

      execute the balance of her sentence at the Madison County Detention Center.


[10] Edgell   appeals.


                                        Discussion and Decision
[11] Edgell   challenges the sufficiency of the evidence to support the revocation of her

      probation and contends that the trial court abused its discretion when it ordered

      her to serve the remainder of her previously-suspended sentence at the Madison

      County Jail . “‘Probation is a matter of grace left to trial court discretion, not a

      right to which a criminal defendant is entitled.’” Jackson v. State, 6 N.E.3d 1040,

      1042 (Ind. Ct. App. 2014) (quoting Prewitt v. State, 878 N.E.2d 184, 188 (Ind.

      2007)). “The trial court determines the conditions of probation and may revoke

      probation if the conditions are violated.” Id.; see also Ind. Code § 35-38-2-3(a).

      “Once a trial court has exercised its grace by ordering probation rather than

      incarceration, the judge should have considerable leeway in deciding how to

         Court of Appeals of Indiana | Memorandum Decision 48A05-1707-CR-1508 | January 23, 2018   Page 4 of 7
   proceed.” Prewitt, 878 N.E.2d at 188. “If this discretion were not afforded to trial

   courts and sentences were scrutinized too severely on appeal, trial judges might be

   less inclined to order probation to future defendants.” Id. Accordingly, we review

   a trial court’s probation violation determination for an abuse of discretion. Heaton

   v. State, 984 N.E.2d 614, 616 (Ind. 2013). “An abuse of discretion occurs where

   the decision is clearly against the logic and effect of the facts and circumstances or

   when the trial court misinterprets the law.” Jackson, 6 N.E.3d at 1042.


[12] Probation     revocation is a two-step process. Id. “First, the trial court must make a

   factual determination that a violation of a condition of probation actually

   occurred.” Id. (citing Woods v. State, 892 N.E.2d 637, 640 (Ind. 2008)). “Second, if

   a violation is found, then the trial court must determine the appropriate sanctions

   for the violation.” Id.


                                         I. Probation Revocation
[13] On   appeal, Edgell contends that the evidence was not sufficient to support the

   more serious violation of attempting to commit dealing in methamphetamine. She

   concedes that the trial court could revoke her probation based on her failure to pay

   her administrative and probationary fees but argues that such violations rarely

   support the full revocation of probation.


[14] “A   person attempts to commit a crime when, acting with the culpability required

   for commission of the crime, the person engages in conduct that constitutes a

   substantial step toward commission of the crime.” I.C. § 35-41-5-1(a). Edgell

   contends that accepting the money did not constitute a substantial step.

          Court of Appeals of Indiana | Memorandum Decision 48A05-1707-CR-1508 | January 23, 2018   Page 5 of 7
[15] However,      the evidence shows that she did more than just accept the money. The

   evidence presented shows that Champion told the CI during the first phone call

   that Edgell would be with him at the buy. Furthermore, when Edgell and

   Champion entered the undercover vehicle, they explained to the detective and the

   CI that Edgell would be responsible for any future drug deals. Edgell accepted the

   $650.00 from the CI and left the vehicle to obtain the methamphetamine that they

   wanted to purchase. Her efforts were made clear to the CI and the detective

   through Edgell’s periodic phone calls and her meeting with Champion in a field.

   Edgell tried for an hour to obtain drugs and was unsuccessful only because her

   source was unable to locate any methamphetamine. Edgell argues that this

   scenario does not support the determination that she had attempted to deal in

   methamphetamine but rather shows nothing more than preparation to deal in

   methamphetamine because she never had the methamphetamine in her possession.

   Taking the money, she argues, was no more than preparation which is insufficient

   to constitute attempted dealing and did not amount to a substantial step to deal

   methamphetamine.


[16] We    disagree. The evidence admitted at the hearing showed that Edgell acted with

   the culpability required for the commission of dealing in methamphetamine and

   engaged in conduct that constituted a substantial step toward the commission of

   the crime.


[17] As   recognized above, the State has the burden of proving the violation of a

   condition of probation by a preponderance of the evidence. Heaton, 984 N.E.2d at

   617. The State satisfied its burden here.

          Court of Appeals of Indiana | Memorandum Decision 48A05-1707-CR-1508 | January 23, 2018   Page 6 of 7
                                  II. Revocation of Entire Probation
[18] Next,    Edgell contends that the trial court abused its discretion by revoking her

    entire probationary time. “We review a trial court’s sentencing decision in a

    probation revocation proceeding for an abuse of discretion.” Johnson v. State, 62

    N.E.3d 1224, 1229-30 (Ind. Ct. App. 2016). “An abuse of discretion occurs if the

    trial court’s decision is against the logic and effect of the facts and circumstances

    before the court.” Id.


[19] If   a defendant is found to have violated his or her probation, a trial court may (1)

    continue the defendant on probation; (2) extend the probationary period for not

    more than one year beyond the original period; and/or (3) order all or part of a

    previously suspended sentence to be executed. Ind. Code § 35-38-2-3(g).


[20] We     have affirmed the trial court’s determination that Edgell committed the offense

    of attempting dealing in methamphetamine, the most serious of her violations.

    Her attempted procurement and subsequent resale of $650.00 worth of

    methamphetamine occurred less than three months after the trial court sentenced

    her for drug-related felonies and placed her on probation. Committing such an

    offense just after being released to probation from a previous sentence shows not

    only a lack of reform but also a lack of respect for the law. The trial court did not

    abuse its discretion when it ordered Edgell to execute her previously suspended

    sentence in its entirety.


[21] Affirmed.


[22] Bailey,    J., and Pyle, J., concur.
           Court of Appeals of Indiana | Memorandum Decision 48A05-1707-CR-1508 | January 23, 2018   Page 7 of 7